Pee Curiam.
This cause being reached in its regular order for final adjudication, was referred by the court to two of its commissioners, Mess. Maxwell and Glen, for investigation, - who report that because of the absence of necessary and indispensable parties, the appeal ought to be dismissed, and it appearing to the court that Carl Thalheim and Florence C. Thalhein were parties to the cause in the court below, and are necessary parties to this appeal, and that they have not been made such parties, and have not appeared in this court, it is, therefore, considered and adjudged that this appeal be, and the same is, dismissed, and that appellant pay the cost of these proceedings.